Citation Nr: 1548373	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-06 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability, to include as secondary to service-connected bilateral pes cavus.  

2.  Entitlement to service connection for bilateral hip disability, to include as secondary to service-connected bilateral pes cavus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to January 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In November 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This case was previously before the Board in February 2010, when entitlement to an increased rating for bilateral pes cavus was denied and the bilateral knee and bilateral hip issues, as well a petition to reopen a claim of entitlement to service connection for post-polio syndrome, were remanded to address due process concerns.  These matters were again before the Board in July 2011, at which time the Board denied all the previously remanded claims.  The Veteran appealed the July 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2012, the Court vacated the portion of the Board's July 2011 decision that denied the bilateral knee and bilateral hip issues, and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran).  The issues, as listed above, were remanded for further development by the Board in July 2012, to obtain a supplemental opinion addressing the claims on the basis of aggravation by a service-connected disability.  In March 2013, the Board again denied the Veteran's claims for the above stated issues.  The Veteran again appealed these denials to the Court which, in December 2013, granted another JMR of the parties, and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for re-adjudication consistent with the Motion.  In June 2014 and March 2015, the matters were remanded again to obtain appropriate aggravation opinions.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An August 2014 examination was conducted in response to the Board's June 2014 remand.  This examiner, a certified physician's assistant, found that, "[f]rom review of his [service treatment records] there was no evidence found of any knee and/or hip conditions, therefore there is no basis for aggravation secondary to his service connected pes cavus and the knee/hip conditions did not precede the diagnosis of pes cavus."  The AOJ sought a supplemental opinion, recognizing that the August 2014 opinion was not adequate.  

A December 2014 supplemental opinion by the same VA physician's assistant noted that the first mention of a hip or knee condition claimed to be secondary to the Veteran's pes cavus was in December 2008, and that the X-rays completed in August 2014 showed bilateral degenerative joint disease (DJD) of the knees similar to the 2008 examination.  The VA physician's assistant then concluded that the degeneration of the knees was more than likely related to his age, normal wear and tear of the knees, and his profession as a priest with increased standing and kneeling.  The VA physician's assistant went on to note that August 2014 X-rays showed no acute abnormality involving either hip.  The VA physician's assistant also stated that there was no temporal association between the service-connected pes cavus from 1973 and the knee and hip conditions diagnosed in 2008, and finally concluded that the Veteran's bilateral pes cavus did not aggravate (permanently worsen beyond the natural progression) any identified knee and/or hip disabilities.  

However, in its March 2015 remand, the Board found that the December 2014 supplemental opinion was also not adequate.  Specifically, the Board explained that an adequate opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  The Board noted that while the VA physician's assistant provided a number of facts as well as conclusions that the Veteran's degeneration of the knees was more likely related to his age and profession, and that his pes cavus did not aggravate his knee and/or hip disabilities, there was no rationale explaining why the facts discussed supported the conclusions given.  Therefore, the Board remanded the matters to obtain another VA opinion.

Pursuant to the Board's March 2015 remand, an additional opinion was obtained in April 2015 from the same VA certified physician's assistant who provided the December 2014 opinion which was found by the Board to be inadequate.  Unfortunately, rather than providing a reasoned medical opinion that connected her conclusion with the supporting data (as explicitly requested in the Board's Remand), the VA physician's assistant simply cut and pasted the same opinion from her December 2014 examination addendum.   Indeed, the physician's assistant explicitly noted at the end of her April 2015 report that, "The medical opinions requested on Form 2107 dated April 8, 2015 were addressed on compensation and pension examination dated December 2, 2014, which is copied and pasted in the Medical Opinion Summary below."  

As such, the Board finds that the April 2015 VA opinion does not comply with the Board's prior remand instructions, as it is identical to the December 2014 VA opinion which the Board had previously found to be inadequate.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  As such, these matters must again be remanded to obtain additional VA opinions.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from an appropriate VA clinician (other than the VA physician's assistant who provided the opinions in December 2014 and April 2015) as to the nature and etiology of any and all knee and/or hip disabilities diagnosed proximate to or during the pendency of the appeal.  The complete record must be made available to and reviewed by the VA clinician.  The examiner is to answer the following:

(i) Whether it is at least as likely as not (50 percent probability or more) that any identified right and/or left knee disability, to include bilateral patellofemoral disease, is chronically aggravated by (permanently worsened beyond the natural progression), the Veteran's service-connected bilateral pes cavus.

(ii) Whether it is at least as likely as not (50 percent probability or more) that any identified right and/or left hip disability, to include mild degenerative joint disease (DJD), is chronically aggravated by (permanently worsened beyond the natural progression), the Veteran's service-connected bilateral pes cavus.  

Importantly, a complete rationale for all opinions expressed must be provided.  The opinions must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

If the VA clinician feels that an additional examination is necessary to provide the requested opinions, then such an examination should be scheduled.  

2.  After completing the above and undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, then furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




